Citation Nr: 0803531	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-41 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for advanced 
degenerative disc disease L5-S1 (claimed as lower back 
condition).

2.  Entitlement to service connection for right shoulder 
partial rotator cuff tear, with abnormality at the distal 
clavicle and significant acromioclavicular (AC) joint 
arthrosis, with significant impingement syndrome (claimed as 
right shoulder condition).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied service connection for a low back 
condition and a right shoulder condition.

The issue of service connection for a right shoulder 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent medical evidence showing the veteran's 
advanced degenerative disc disease L5-S1 (claimed as lower 
back condition) is related to service.


CONCLUSION OF LAW

Advanced degenerative disc disease L5-S1 (claimed as lower 
back condition) was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2007).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify has not been satisfied with 
respect to the notice element asking that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because an 
October 2003 letter informed the appellant what additional 
information or evidence was needed to support his claim and 
stated that it was his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a federal government department or agency.  Under these 
circumstances, the Board is satisfied that that a reasonable 
person could be expected to understand from the notice what 
was needed, and that the veteran has been adequately informed 
of the need to submit relevant evidence in his possession 
regarding his claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, this notice was not 
provided to the veteran until after the initial AOJ decision; 
however, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant regarding the issue 
addressed in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service medical records, non-VA medical 
records and lay statements have been associated with the 
record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran contends that he hurt his back 
while lifting heavy boxes while serving in Guam.  The 
veteran's service medical records indicate he was seen in 
June 1974 for back pain due to long sitting periods and it 
was recommended that he use a bed board.  There is no other 
in-service medical evidence of a back condition, or of an 
injury to his back from lifting heavy boxes.  The veteran's 
separation Reports of Medical History and Examination do not 
reflect any indication of or diagnosis of a back condition.  
The veteran has asserted that he has had stiffness and pain 
in his back since his release from service, and has submitted 
lay statements that support these contentions.  However, 
these are not supported by the evidence of record and are 
therefore not considered to be credible evidence of 
continuity of symptomatology, and therefore do not provide a 
basis for the VA's duty to assist to include an examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be awarded 
for certain disabilities, such as arthritis, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's service medical records reflect the veteran was 
seen in July 1974 for back pain due to long sitting periods, 
and that he felt he needed a back board.  He was diagnosed 
with low back pain and given a backboard.  There are no other 
service medical records that indicate and treatment for or 
diagnosis of a back condition.  As noted above, the veteran's 
separation Reports of Medical History and Examination do not 
reflect any indication of or diagnosis of a back condition.  
The first post-service medical evidence of a back condition 
is an August 2003 x-ray performed by a private medical 
examiner showing the veteran had advanced degenerative disc 
disease at L5-S1.  A November 2003 private medical record 
reflects the examiner's notation that the veteran reported 
that he had a low back injury which was treated 
conservatively in the military in 1974.  The examiner 
diagnosed the veteran with degenerated disc disease of the 
lumbosacral spine and arthritis of the lumbar spine.  The 
examiner did not provide a link between the veteran's spine 
condition and his time in service.  

The Board acknowledges the veteran has submitted statements 
indicating that his back condition began during service.  The 
veteran has submitted statements from family and friends 
which support this contention.  These statements are 
considered lay evidence, which is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  In this regard, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent evidence as to the 
occurrence of these symptoms, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility. 
 See Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  

In the present case, the veteran has reported that back 
problems began during service and continued following service 
and has submitted lay statements to that effect.  However, 
while his service medical records note a single episode of 
back pain and treatment, his separation examination and 
medical history reports do not reflect a diagnosis of or 
treatment for a back disorder and post-service treatment is 
not indicated until August 2003.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a back disorder on his separation 
Reports of Medical History and Examination to be more 
persuasive than the recollection of symptoms in the distant 
past.  As such, although sincere in his beliefs, the veteran 
is not found to be credible in relating a history of a back 
disorder existing since his time in service.  In addition, 
the statements from his friends and family members, while 
genuine in their beliefs, are not verified by the evidence of 
record and are not considered credible.  There is simply no 
medical evidence to support these contentions; in fact, the 
results of the veteran's separation examination indicated 
there was no back disorder upon his discharge from service.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Based on the above, there 
is no competent medical evidence that supports the 
appellant's contention of an etiological relationship between 
his current back disorder and active service.  As noted 
above, in order to prevail in a claim for service connection 
there must not only be medical evidence of a current 
disability and a disease or injury in service, established by 
lay or medical evidence; but a nexus between the in-service 
injury or disease and the current disability established by 
medical evidence is also required is order for service 
connection to be granted.  Boyer, supra.   There is no 
competent medical evidence in the record that provides such a 
link.  While a private examiner noted the veteran's reports 
that he had been treated conservatively in service for a back 
condition, the examiner did not relate the veteran's current 
back condition to his time in service.  

The Board notes that the veteran has been diagnosed with 
arthritis, and that this is a condition which is considered 
chronic and would warrant service connection on a presumptive 
basis had it manifested to a compensable degree within one 
year of service.  However, as there is no competent medical 
evidence that the veteran's arthritis manifested within a 
year of his discharge from service, service connection on a 
presumptive basis is not warranted.   Thus, the preponderance 
of the medical evidence is against service connection for a 
back condition.  Accordingly, the service connection claim 
for a back condition is denied.  

The veteran has claimed that his back condition is related to 
service.  In terms of the veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for advanced degenerative disc disease L5-
S1 (claimed as lower back condition) is denied.




REMAND

Service medical records indicate that the veteran was seen 
for right shoulder pain beginning in October 1973.  It 
appears that he injured his shoulder while lifting weights.  
A January 1974 x-ray was within normal limits.  In March 
1974, it was noted that the had pain in the supraspinitus 
area. In January 1975, it was noted that he had a painful 
right shoulder from lifting weights seven days prior, that he 
had slight crepitation and that they had tenderness over the 
biceps head.  The impression was biceps tendonitis.  In his 
separation Report of Medical History, the veteran noted that 
he had stiffening of his right shoulder and intermittent 
pain.  

An August 2003 private X-ray report of his right shoulder 
shows the impression was possible acromiali versus osteophyte 
fragment at the AC joint, and minimal nonspecific cyst in he 
humeral head, which may reflect degenerative change in the 
glenohumeral articulation.  A January 2004 private medical 
record reflects a diagnosis of partial rotator cuff tear, an 
abnormality at the distal clavicle, and significant AC joint 
arthrosis.  

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  It appears that the veteran has 
been receiving ongoing treatment for his right shoulder 
condition.  VA should ask the veteran to identify any 
providers that have treated him for his right shoulder 
condition.  On remand, VA should attempt to obtain any 
missing treatment records.  

After receipt of the medical records, the veteran should be 
scheduled for an orthopedic/neurological examination to 
obtain an opinion as to the etiology of his right shoulder 
condition, including whether it was incurred in, or was 
aggravated by, active duty, or, if arthritis is found, 
whether it was manifested within one year after discharge 
from active duty. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his right shoulder 
condition.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  If the records are unavailable, 
please have the provider(s) so indicate.

2.  After completion of 1 above, VA 
should schedule the veteran for an 
orthopedic examination in order to obtain 
an opinion as to the etiology of his 
right shoulder condition.  The examiner 
should be requested to review the 
pertinent evidence in the claims file and 
must indicate in the examination report 
that such review was performed.  All 
indicated tests and studies should be 
undertaken.  

The orthopedic examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's right 
shoulder disorder: (1) is etiologically 
related to the veteran's period of active 
duty; or (2) if arthritis is found, 
whether it was manifested within one year 
of discharge from active military 
service.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3. After completion of 1 through 2 above, 
VA should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


